Case 2:19-cv-01682-AJS Document 17-6 Filed 07/23/20 Page 1 of 2




                       EXHIBITE
      Case 2:19-cv-01682-AJS Document 17-6 Filed 07/23/20 Page 2 of 2




                                          •
                                                   .




                              MEYER UNKOVIC SCOTT
                                         ATTORNEYS AT LAW



                                                            Writer's direct dial phone number and e-mail address:
                                                                         412-456-2827 - kcm@muslaw.com



February 3, 2020

 Aksllita Bane1jee                                Sumanta Banerjee
 1514 Cook School Road                            1514 Cook School Road
 Pittsburgh, PA 15241                             Pittsburgh, PA 15241

RE:     Sadis & Goldberg, LLP v. Akshita Bane1jee and Sumanta Banerjee
        No. 2:19-cv-01682-AJS

Dear Mr. and Mrs. Bane1jee:

Pursuant to our phone conversation on January 31, 2020, we filed a Stipulation for Extension of
Time with the Western District of Pennsylvania in the above-referenced matter agreeing that the
time within which you could file an Answer to our Complaint be extended by thirty (30) days.
However, on February 3, 2020, Judge Schwab denied the Stipulation. A copy of the court's order
is enclosed.

As such, if no Answer is filed within ten (10) days, we will proceed with filing for a default
judgment.




KEM/das
Enclosure


MUS3484483
